Citation Nr: 9919551	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's spouse, who died in July 1971, had no recognized 
military service with the Armed Forces of the United States, 
and thus the appellant was not eligible for VA benefits.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  As a threshold matter, one claiming 
entitlement to VA benefits must qualify as a claimant by 
submitting evidence of service and character of discharge.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The issue 
presented in this case is one of status -- that is, whether 
the appellant's spouse was a "veteran" as that term is 
defined by statute for VA purposes.  A person seeking to 
establish veteran status must do so by a preponderance of the 
evidence, and the benefit-of-the-doubt doctrine is not 
applicable to that determination of status.  See Aguilar, 2 
Vet. App. at 23 (holding that purported widow of veteran must 
establish "survivor" status with "preponderating 
evidence"); Sarmiento v. Brown, 7 Vet. App. 80, 84 (1994) 
(applying Aguilar to determination of "veteran" status); 
and Laruan 
v. West, 11 Vet. App. 80, 86 (1998) (en banc).

A "veteran" is defined as a "person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  38 C.F.R. § 3.8.  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.9(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. 
§ 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, VA shall request verification of service from 
the service department."  A service department finding as to 
the fact of service in the United States Armed Forces is, by 
regulation, binding upon VA for purposes of establishing 
entitlement to benefits.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).

The governing statutory provisions of 38 U.S.C.A. § 1541 
(West 1991) provide that VA shall pay nonservice-connected 
death pension benefits to the surviving spouse of a veteran 
of a period of war who meets the service requirements of 
38 U.S.C.A. § 1521(j) (West 1991).  

As an additional matter, the Board notes that the proper 
standard for review for a "claim" previously disallowed due 
to basic ineligibility is on the merits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where an appellant has never attained the status of a 
"claimant," as when one has failed to submit any claim 
well-grounded or otherwise, there is no finally decided claim 
which can be reopened.  See Sarmiento, 7 Vet. App. 80.  
Therefore, the issue of entitlement to VA benefits on the 
merits is addressed in this decision.


Background and Analysis.  In January 1954, the appellant's 
spouse filed an application for VA compensation, alleging 
entitlement to service connection for a peptic ulcer and 
pulmonary tuberculosis.  He reported in said application that 
he had qualifying military service from October 1941 to March 
1946.  The RO requested ARPERCEN to verify his military 
service, and ARPERCEN responded in May 1954 by certifying 
that the appellant's spouse "[had] no recognized guerilla 
service, nor was he a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United 
States."

The appellant's spouse died in July 1971, and the appellant 
filed an application for VA burial benefits in November 1971, 
contending that she was entitled to said benefits on account 
of her spouse's alleged service with the United States Armed 
Forces Far East (USAFFE) from August 1941 to April 1946.  
Based on ARPERCEN's prior certification that her spouse had 
no qualifying military service for purposes of VA benefits, 
the RO denied the appellant's application for VA burial 
benefits in December 1971.

In September 1997, the appellant filed a claim for VA pension 
benefits, again contending that she was eligible for such 
benefits based on her spouse's alleged military service in 
the Philippines during World War II.  In support of her 
claim, the appellant submitted a Philippine Army processing 
affidavit, wherein it is reported that her spouse served in 
the USAFFE as a reservist from October 1941 to November 1945.  
Also of record is a September 1998 joint affidavit wherein 
the affiants stated that they and the appellant's spouse had 
served in the USAFFE.  She also submitted copies of her 
spouse's death certificate; a marriage license; a letter from 
the Philippine House of Representatives addressing the 
Filipino Veterans Equity Act; a copy of a Presidential 
proclamation; and evidence reflecting a passbook account with 
the Philippine Veterans Bank.

Pursuant to 38 C.F.R. § 3.203(c), the RO made another attempt 
to verify her spouse's service by requesting certification 
from ARPERCEN.  In January 1999, ARPERCEN verified for the RO 
that, in regard to ARPERCEN's previous verifications that the 
appellant's spouse had no qualifying service, "no change 
[was] warranted in [the] prior negative certifications."  
The RO notified the appellant of its denial of her claim for 
VA pension benefits, and she appealed.

In regard to the appellant's lay statements and the documents 
she has submitted in support of her claim, the Board finds 
that, because her statements and the documents do not comport 
with the requirements of 38 C.F.R. § 3.203(a), as set forth 
above, such evidence is not competent to establish that the 
appellant's spouse had active military service with the 
United States Armed Services.  Moreover, the Court has held 
that "VA is prohibited from finding, on any basis other than 
a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro, 2 Vet. App. at 532.  In addition, the Board 
notes that "service department findings are binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant's spouse.  Inasmuch as the United States service 
department's certification of her spouse's service is binding 
on VA, the Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits, and thus the appellant has not attained status as a 
claimant.  Therefore, the appellant's claim for entitlement 
to VA benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additionally, based on the RO's above-noted efforts in 
obtaining pertinent evidence, and because the appellant has 
since submitted no service department documents in support of 
her claim, or any further information different from that 
previously submitted to ARPERCEN that would warrant a request 
for recertification, see Sarmiento, 7 Vet. App. 80, the Board 
finds that VA has fulfilled its duty under 38 C.F.R. 
§ 3.203(c).

As a final matter, the Board notes that the proper course for 
the unsuccessful applicant who believes there is a reason to 
dispute the report of the service department or the contents 
of military records is to pursue such disagreement with the 
service department.  See Sarmiento, 7 Vet. App. at 85.  The 
appellant's proper remedy, if any, regarding service 
verification is an application to the Board for Correction of 
Military Records.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).


ORDER

As the appellant's spouse did not have recognized military 
service, the benefit sought by the appellant on appeal is 
denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

